DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of obtaining a voice coil direct current resistance of a speaker, obtaining an audio input signal of the speaker, determining an audio input power based on the voice coil direct current resistance and the audio input signal, obtaining a thermal model of the speaker and determining a transient power threshold based on the audio input power and the thermal model; determining a power constraint gain based on the audio input power and the transient power threshold, and adjusting the audio input signal based on the power constraint gain, was known in the art at the time of the invention as evidenced by Napoli (US 20180213322 A1). 
In addition, the general concept of obtaining a voice coil temperature of a speaker; determining a temperature constraint gain based on the voice coil temperature and an upper operating temperature limit of the speaker, and adjusting an audio input 
However, the Examiner has not found prior art that teaches or suggests the modification or combination of Napoli and Polleros in order to provide adjusting the audio input signal based on the power constraint gain and the temperature constraint gain to obtain a target signal, in a manner as claimed by the independent claims 1, 10 and 16.  The Examiner has not found prior art that suggests the adjusting of the audio input signal based on both a power constraint gain and a temperature constraint gain as provided by the present claim language. 
Other prior art has been cited herein regarding loudspeaker protection and attenuation circuits, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Napoli et al (US 20170094408 A1) discloses a loudspeaker protection circuitry. 

Palit (US 10250978 B1) discloses a voice coil temperature control based on an estimated voice coil temperature and threshold. 
	Hatab et al (US 9807502 B1) discloses a speaker protection system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654